DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because it depends on multiple claims.  Appropriate correction is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optionally” in claim 4 is a relative term which renders the claim indefinite. The term “optionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the claim is directed to authentication of the user or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson (USPAT-10,404,703).
a.	Referring to claims 1, 4 and 11:
	Regarding claims 1, 4 and 11, Peterson teaches a method of processing a data transfer request securely over a network, the method comprising the steps of: obtaining, by a first entity, a first token associated with sensitive data received from a user (Col 8, Lines 4-26…. stored high token value for a user); associating the first token with a token reference and storing the token reference (Col 8, Lines 4-26… stored high value token); sending the token reference to a second entity (Col 8, Lines 4-26… low token value request comprising the high token); requesting a second token from a second entity upon receiving a data transfer request from a third entity, wherein the second token is derived from the first token using an ad hoc logic (Col 8, Lines 4-67…. requesting low token (derived from the high token) from the transaction processor); and processing the data transfer request using the second token (Col 8, Lines 4-67…. processing the sensitive data transfer request using the low token).  
a.	Referring to claim 2:
	Regarding claim 2, Peterson teaches the method of claim 1, further comprises requesting a cryptogram from the second entity when requesting the second token (Col 4, Lines 52-67 and Col 8, Lines 4-67… providing a cryptogram with token).  
a.	Referring to claims 3 and 12:
	Regarding claims 3 and 12, Peterson teaches the method of claim 2, further comprising the steps of: sending, by the first entity, the second token and the cryptogram over a public network (see the rejection in claim 2); validating, by the second entity, the second token and the cryptogram received over the public network (Col 8, Lines 4-67…. validating the token and cryptogram); detokenizing, by the second entity, the second token to retrieve the sensitive data (Col 8, Lines 27-67…. de-tokenization to obtain the sensitive data); and sending, by the second entity, the sensitive data to a fourth entity configured to approve the data transfer request (Col 8, Lines 27-67… authorizing the transfer).  
a.	Referring to claim 5:
	Regarding claim 5, Peterson teaches the method of claim 2, further comprises sending, by the fourth entity, a confirmation of approval of the data transfer request to the first entity and/or the third entity (Col 8, Lines 27-67…. result of authorization).  
a.	Referring to claim 6:
	Regarding claim 6, Peterson teaches the method of claim 1, wherein the second token comprises data transmitted in an electronic message having a card number, an expiry date and a CVV field (Col 5, Lines 9-21 and Col 6, Lines 25-32).  
a.	Referring to claim 7:
	Regarding claim 7, Peterson teaches the method of claim 1, wherein the ad hoc logic comprises splitting the first token into three parts and masking at least two of the three parts to generate the second token (Col 3, Lines 37-62…. encrypted/masked part of the first token).  
a.	Referring to claim 8:
	Regarding claim 8, Peterson teaches the method of any preceding claim 1, wherein the second entity is configured to store the ad hoc logic and update it each time the second token is generated (Col 5, Lines 22-30… recurring token).  
a.	Referring to claim 9:
	Regarding claim 9, Peterson teaches the method of claim 1, wherein the second token has a predefined expiry period (Col 5, Lines 9-30… token expiry).  
a.	Referring to claim 10:
	Regarding claim 10, Peterson teaches the method of claim 1, further comprising the second entity verifying credentials of the first entity before issuing the second token (Col 8, Lines 27-67… validation before providing the second token).  
a.	Referring to claim 13:
	Regarding claim 13, Peterson teaches the system of claim 11, wherein the first entity is a merchant and the second entity is a tokenization platform. (Col 8, Lines 4-26…. merchant and transaction processor of tokenization platform).  
a.	Referring to claim 14:
	Regarding claim 14, Peterson teaches the system of claim 11, wherein the data transfer request is a payment transaction between a merchant and a user (Col 4, Lines 52-67 … payment service).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497